 122DECISIONSOF NATIONALLABOR RELATIONS BOARDAlterman Transport Lines, Inc.andFreight Drivers,Warehousemen and Helpers Local Union 390, anaffiliateof the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpersof America;'Teamsters,Chauffeurs and HelpersLocalUnionNo.79,affiliatedwiththeInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America;Teamsters,Chauffeurs,Warehousemen,andHelpers Local Union No.385, affiliated with theInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioners.Cases12-RC-2955,12-RC-2995, and 12-RC-2999August 15, 1969DECISION AND DIRECTION OFELECTIONSBY MEMBERSFANNING,BROWN,AND ZAGORIAUpon petitions filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing=was held before David Kayton, HearingOfficer.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction oftheRegional Director for Region 12, these caseswere transferred to the National Labor RelationsBoard for decision. Briefs have been timely filed bythe Employer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.3'The petition was amended at the hearing to show the correct name ofthePetitioner,substituting the words "an affiliateor' forthewords"affiliated."'Subsequent to the commencementof thehearing inCase 12-RC-2955,theRegional Director issued,onMarch 4, 1968, an order consolidatingCases 12-RC-2995 and 12-RC-2999for hearingwith Case 12-RC-2955.'At the beginning of the hearing,the EmployerfiledwiththeHearingOfficeramotion to quash hearing and/or notice of hearing, based ongroundsthat therewas no proper request for recognitionby the Union onthe Employer,as requiredby Sec. 9(c)(1); that thepetition wasdefective;that the Hearing Officer was not qualified under the AdministrativeProcedureAct, that theBoard's delegationof authorityunder Sec 9 to theRegional Director was improper; and that the Board failed to investigatethe petition to determine if it has reasonable cause to believe that aquestion concerning representation affecting commerce existed prior to thehearing.The Employer also subpenaed the Hearing Officer and theRegionalDirector to produce certain documents and to testify inconnection with the motion to quash the hearing The Regional Directorfiled a motion to revoke thesubpoenas duces tecumon the grounds thatthe evidence sought was privileged against disclosureby Sec. 102118 of theBoard's Rules and Regulations Series 8, as amended.The Hearing Officerdenied the motion to quash hearing and/or notice of hearingThereafter,the Employer requested that the General Counsel grant permission to theUpon the entire record in these cases, includingthe briefs filed herein, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction."Hearing Officer and theRegional Directorto permitthemto comply withthe subpenasduces tecumThe General Counsel denied the request TheEmployer alsofiled a motion to dismiss on groundsthat the Employer wasdenieddue process of law,the Boardhas failed to comply with Sec 9(c)(l)of the Act, that theBoard hasfailedto delegateto theRegionalDirectoritspowerto determinejurisdiction, and that theBoardfailed to complywith the AdministrativeProcedureAct. The Employer also filedan answerto the petitionThe HearingOfficer referredthemotion to dismiss, andthe answerto thepetition,which alsocontaineda motion to dismiss, to theRegionalDirectorWe affirmtheRegionalDirector'sdenialof theEmployer'smotion to dismiss.On numerous occasions the Board has beencalledupon todetermine the questionof whetheritsdelegationwasproperly madeand has rejectedcontentions to the contraryWe deem itunnecessary,pursuantto the Petitioner's request, tocondemnthe practiceby this andother employers to file answers topetitions,notwithstanding the Board'sRules and Regulations do notcontemplate answers to petitionsContrary to the Petitioner,we find nobasis fora finding that an answer toa petitionimports an improper andundesirableattitudeofhostilityintothebeginningstageof thecollective-bargainingprocess.However, it is well established that arepresentation proceeding is notan adversary proceeding.The Employercontends that the petitions herein arefatally defectivebecause offailure tocomply with Sec 9(c)(1) of the Act. The Employerasserts that the Petitionershave failedto allege thatthey have made arequest for recognition and that theEmployer declined suchrequest, andthat the petitionswere filedwithout givingthe Employeran opportunity tovoluntarily recognize the Petitioners.We reject the Employer's contention.We notethat the petitioninCase 12-RC-2955,Miami, indicates that arecognition requestwasmade on November 1, 1967, and that theEmployerdeclined recognitionon thatdate. In addition, the partiesstipulated that a recognition demand was made onNovember 1, 1967. Thepetition in Case12-RC-2995, Tampa,indicatesthatPetitionermade arequest for recognition on January16, 1968,but thatthe Employer did notreplyOnly thepetitioninCase l2-RC-2999, Orlando, indicates that norequest forrecognition was made.The Boardhas oftenheld thatthe filingof a representationpetition in itself constitutesa sufficientdemand forrecognitionThe Employercontendsthat although Congressauthorized the Board'sdelegation to the Regional Directorof the authoritytomake adetermination as to whether a question concerning representation existed,Congressdid not delegate to the Regional Directorsthe authority todetermine whether such question of representationaffectedcommerce Inaddition,theEmployercontends theBoard failed tomake suchdetermination herein, and that the proceedings herein should be dismissedfor failure of theBoard to investigate the petition to determine if it hasreasonable cause tobelievethat it has jurisdiction,or that the proceedingbe remanded to permitthe Employerto litigate the issue of the Board'sinvestigation.Contraryto the Employer,we find that Sec.3(b) of the Actgrants the Boardfullauthorityto delegate its Sec.9 powers to theRegional Directors to investigate and provide for hearings,and determinewhether a question of representation exists.The Petitioner contends that, notwithstandingthat Sec 102.66 of theBoard'sRules and Regulations,Series 8, as amended,clearly states that,inmatters arising under Sec. 9 of theAct, the rulesof evidence prevailingin thecourts oflaw or equity shall not be controlling,the HearingOfficer,all too frequently impaired the Petitioner's development of the record byacceding to the Employer's invocation of rules of evidence and "cavil"objections.Although the recordcontains numerous instances of attemptsby Petitioner and Employer to invoke strict rules of evidence in thisproceeding,we find on the basis of the entire record herein,that neitherthe Employer nor the Petitioner was prejudicedby theHearing Officer'srulings.'Althoughthe Employer does not admit that it is engaged in commercewithin the meaning of the Act, we find that it is so engaged and that itwould effectuate the policies of the Act to assert jurisdiction herein in viewof the stipulation of the parties that the Employer, a Florida corporation,is engaged in the business of motor truck transport,having its principaloffice andplace of business, at Miami,FloridaThe Employeroperatesterminals in several cities, some of which are located in States other than178 NLRB No. 21 ALTERMAN TRANSPORT LINES1232.The Petitioners claim to represent certainemployeesoftheEmployer,andarelabororganizations within the meaning of Section 2(5) ofthe Act.'3.Questions affecting commerce exist concerningtherepresentationof certain employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The Petitioner in Case 12-RC-2955 seeks, atEmployer's Miami terminal, a unit of:City drivers" and warehousemen,' excluding allroaddrivers,mechanics,officeandclericalpersonnel, supervisors and guards as defined inthe Act.'The Petitioner in Case 12-RC-2995 seeks, atEmployer's Tampa terminal, a unit of:City pickup and delivery drivers, dockmen, andyardmen, excluding shop employees.'The Petitioner in Case 12-RC-2999 seeks, atEmployer's Orlando terminal, a unit of:All city pickup and delivery drivers, warehouseand dock employees, hostlers and yard employees,excludingallclericalandofficeemployees,over-the-roaddrivers,secretaries,confidentialsecretaries,guards,mechanics,salesmen,dispatchers, and supervisors as defined in the Act.Although the Petitioners have couched theirrequests for separate single units of employees at theMiami, Tampa, and Orlando terminals in somewhatdifferent language, it is clear from the record thateach Petitioner contends that a separate unit ofdrivers,whether classified as "city" or "local"drivers,t0 including dockmen, is appropriate at eachterminal. Petitioners assert that these employees areall hourly paid, they are supervised by supervisors atthe local terminals, and their work stations arelimited to the geographic area of the individualterminals. Additionally, the Petitioners contend thatthe salaried drivers, whether classified as "state" or"ATL" drivers, and the owner-operators and theirhelpers should be excluded from the units in view oftheirdifferentworking conditions, since they areunder the control of the Employer's central dispatchFlorida.During the past year it derived in excess of $50,000 from itsoperationswithinFlorida,and revenueinexcess of $50,000 from itsoperationsoutside of the State of Florida.'The Employer refused, atthe hearing, to stipulate that Freight Drivers,Warehousemen and Helpers Local Union 390, an affiliate of theInternationalBrotherhood of Teamsters, is a labor organization within themeaning ofthe National Labor Relations Act,as amended.As the recordshows that Local 390 exists for the purposeof negotiatingwith employerson behalf of employeesconcerning wages, hours,and otherworkingconditionsand admitsemployees to membership, we find thatit is a labororganizationwithin themeaning ofSec 2(5) of the Act'Throughoutthehearing,thePetitionerand the Employer, whenreferringto city drivers, alsodescribedthem aslocal drivers.'Although the Employer denied at thehearing thathe employedwarehousemen, the recordindicatesthat the partiesintended this term toencompassthe dockmen employed by the Employer'The petitionwas amended at the hearingby adding "city drivers andwarehousemenemployedatMiami,Florida "'Petitioner amended its unit request at the hearingto exclude shopemployees.officeinMiami,and they operate primarilyover-the-road betweenterminalswithin and withoutthe State of Florida. The Employer contends thattheonlyappropriateunitisanoverallunitconsisting of all six of the Employer's terminals inFlorida including all drivers, dock workers, plantclericals, wash rack employees,steam men,hostlers,and yard men located at these terminals. In thealternative, the Employer proposed that all of theabove personnel at any single terminal would be thesmallestunit the Board could find appropriate.There is no history of collectivebargainingat any ofthe terminals involved herein."The Employer is engaged as a motor commoncarrierover irregular routes in the transport ofcommodities which for the most part are perishable.Itiscertificatedby the Interstate CommerceCommissionandtheFloridaPublicServiceCommission.12 There aresix terminalsinFloridalocatedatPensacola,Tallahassee,Jacksonville,Orlando, Tampa, and Miami. The Employer alsohas terminals in Atlanta, Georgia; Dallas, Texas;Omaha, Nebraska; Philadelphia, Pennsylvania; NewYork,New York; Boston, Massachusetts; andChicago, Illinois.All terminals are linked by ateletype system.Trucks are dispatched for localpickup and delivery by the individual terminals.Central dispatch, located adjacent to theMiamiterminal, dispatches trucks bound out-of-State oroperating between terminals within the State ofFlorida.Drivers who are operating over-the-roadon out-of-State runs, or between terminals withinthe State call in to central dispatch for instructionson runs. Local drivers get their instructions bycontacting their city dispatch office located at eachterminal.The focal point of the Employer's operations isMiami where management and central dispatch arelocated, and where freight movements and personnelare directed. The Miami general office handles allsales,claims, tariffs,billing,payrolls,personnelproblems, company supplies, driver qualification andtraining policies, hire and discharge." The Employerasserts that central dispatch must coordinate freightmovements between various Florida terminals topromote efficiency and to comply with variousregulations.The breakdown of the freight handled by theEmployer between terminals and out-of-State isbased on truckload shipments, hereinafter called TL,so designated because of the rate charged and"Hereafter,all references to "local" drivers herein shall include all ofthose drivers who are hourly paid and who drive within the geographicarea of a specific terminal."The Employer currently has separate agreements with the locals of theTeamsters covering its Chicago,New York, and Philadelphia terminals."In the summer of 1968 the Florida Public Service Commissionauthorized the Employer to begin the transportation of general freight(nonfood items)in the southern peninsula of Florida."Terminal managers hand out employment applications,interview, andrecommend hiring or discharge.They are authorized to suspend employeessubject to final disciplinary determination by Miami. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommodityweight,andlessthantruckloadshipments hereinafter called LTL. In those instanceswhere both TL and LTL shipments are picked up atthe same place, the truck will return to the terminal,and after the LTL is pulled off, the TL is delivered.Where both TL and LTL commodities are destinedfor the same general area the truck making thedeliverywillbypass the terminal and make bothdeliveries.Cargo entering the State of Florida ontrucks with LTL loads must always report to theterminal in the city where the freight is to bedelivered.Freight is picked up and delivered on a local basisby the Employer's hourly paid drivers. Such freightmay be destined for local delivery or it may beloaded on a truck destined for delivery by salariedor owner-operators to another terminal either withinor without the State of Florida.An undetermined amount of the Employer'sperishable freight is picked up and delivered atvarious air terminals. Scheduling of the drivers andequipment necessary to meet the airplanes is crucialsince the cargo planes are not equipped withmechanical refrigeration.The Employer contendsthatallclassificationsof drivers are used withregularity to handle air freight.The Employer is also engaged in the operation ofmoving perishables to and from ship piers. Centraldispatch controls the dispatch of drivers and trucksto begin the loading or unloading of commoditieswhen a ship arrives at the pier. Such shipments, theEmployer asserts, occur on a regular basis andrequire the dispatching of whatever trucks anddrivers are available to conduct the operation.Freight is also moved between the Employer'sterminals by way of a relay operation in which twoormore trucks coming from separate terminalsmeet at some predetermined point between terminalsand exchange trailers or both tractors and trailersand return to their home terminals. The Employerasserts that all classes of drivers engage in thisoperationtoexpeditetransfers,butthatowner-operators are used sparingly.Another manner in which the Employer movesfreight is by piggy-back operation. This involves theloading of trailers on railroad cars for transport tovarious locations. This procedure is used to expeditefreightmovements only when drivers and equipmentare already committed to other assignments, and isoften required in connection with pier movements.Again the Employer asserts that all drivers are usedin this operation.One form of freight delivery is described as a"peddle run." This operation involves the delivery offreight to various customers from the same trailerwithout any intermediate pickups of commodities.Purportedly all drivers participate in this operation.Stillanother Employer method of transportingfreight is described as a "double-bottom" operation.This operation involves a single tractor hauling twoconnectedtrailers.Thismethod is presentlyauthorized only on the Sunshine State Parkway inFlorida.The Employer asserts that the driversengaged in this operation must have a 5-yearaccident-free record, and therefore selections have tobe made from all driver classifications.Each terminal in Florida is basically the same andincludes a vehicle parking area, office building, dockarea, and several rooms used as a freezer, chill roomand cooler to protect foods awaiting shipment ordelivery.Each terminal has a terminal manager, anassistant terminal manager at some terminals, oneor more dispatchers, several dock foremen and otherpersonnel such as rate clerks, bill clerks, O.S.& D.clerks,'"cashiers,and checkers.Dockmen anddrivers of all classifications, and some part-timeemployees are also located at each terminal. Onlylight repair work on trucks is performed at eachterminal, except Miami, which is equipped to handlemajor truck and trailer repairs. Each terminal hasitsown tractors, trailers, straight trucks andautomobiles in addition to various other equipmentrequired to facilitate the handling of freight. Thereare certain specified geographic areas covered byeach terminal city, although there is necessarily acertain amount of overlapping of deliveries in eachterminal area.The terminal managers supervise the employeesand the terminals in their day-to-day operationspursuant to the overall policies and dictates ofgeneral management in Miami. They are responsiblefor the daily movement of freight at their terminals,and must regulate local pickup and delivery serviceto meet the needs of the customers in their terminalareas; although all final hiring and discharging mustbe approved by Miami, the terminal managers mayhandout job application forms, conduct jobinterviews,make recommendations accompanyingapplication forms, on occasion put a driver to workon a temporary basis until Miami grants finalapproval,and they regulate the workday ofemployees and send them home when there is nowork to be done. Terminal managers have theauthority to discipline employees by immediatesuspension.Whatever functions are required to beperformed for the Employer within a given terminalarea must be coordinated by the terminal manager.The Employer classifies its drivers throughout itsoperations as follows:1.Hourly paid drivers, classed as B (afterfulfillment of 1-year of service), B+or A.2.Salaried driver (State or ATL driver).3.Owner-operator driver (paid a percentage ofthe gross revenue of the freight carried).These classifications, the Employer contends, are forpayrollandpromotionpurposesandarenotintended to indicate a grouping by job requirements.All of the Employer's drivers are bonded, and allare required to have a physical examination and"Overages, shortages,and damages clerk. ALTERMAN TRANSPORT LINES125secure a health certificate pursuant to InterstateCommerce Regulations Drivers of all classificationsare required by the Department of Transportation tomaintain log books if they drive in excess of 50miles from their terminalsNearly all drivers assistinloadingandunloadingtheirown freightEmployees who have no driving experience whenthey are hired are assigned to dock work If theydisplay any interest in driving they can progress tothe several B, B+, and A classifications of the hourlydrivers after completing the qualifying examinationsAlldriversarecoveredby company insurancepolicies, including life and liability insurance, areeligible for the services of the credit union located inMiami, and sick pay benefits are uniform for allclassificationsDrivers receive their paychecks attheirlocalterminals,irrespectiveoftheirclassificationWages paid each class of drivers are different Inaddition, all dockmen in Miami receive 5 cents anhour more than the dockmen at other terminalsDockmen punch clocks, they load and unloadfreight,and on occasion engage in some truckdrivingDockmen are paid less than hourly driversHourly drivers punch a time clock at their respectiveterminals and they are guaranteed 40 hours of workeveryweekThey also report pursuant to workschedules posted at each terminal The Employer'ssalarieddriversreceiveafixedsalary,plus20-cents-per-freight drop and one-half cent for eachmile they drive computed on a monthly basisOwner-operators are paid a percentage of therevenue earned by their tractors and trailers andthey are paid at the end of each round trip theymake I5Hourly drivers for the most part confine theirpickup and delivery activities to the geographic areaserved by their respective terminals Although somehourly drivers have engaged in relay operations andtraveltootherterminals,theydo this onlyinfrequentlySidney Alterman, the president of theEmployer testified, with respect to all the Floridaterminals, that only approximately 25 hourly driversin 12 months have transferred to other terminals,and these transfers were primarily at the request ofthedriversThe primary function of the hourlydrivers is to perform pickup and delivery workwithin the geographic area of their terminalsHourly drivers are dispatched on a daily basis bythe city dispatch office located in each terminalThey make all of their check calls to the citydispatch officeThe hourly drivers at the Miamiterminalmake runs that may entail driving morethan 100 miles from their terminal At Tampa, thehourly drivers also may drive in excess of 100 milesdistance from the terminal on runs designated as the"far east run," the "near east run," and the "northrun" The hourly drivers at Orlando serve thecentral Florida areaThe hourly drivers at all 3"The parties stipulated that the owner operators are employeesterminals in issue herein return to their respectiveterminals in the evening and do not make overnighttripsFor the most part, hourly drivers use straighttrucks,and single-axle tractors and trailers, andtheirtractorsarenotgenerallyequippedwithsleepingaccomodations 16 Clearly, not all hourlydrivers are qualified to drive the various types oftractorsowned and operated by the EmployerHourly drivers are not assigned to the same truckson a regular basis, and they perform their runs withwhatever equipment is availableThe Employer's salaried drivers, like the localdrivers, achieve their status by experience and bypassingwrittenand driving tests given by theEmployer with respect to tractors and trailers Onlyon rare occasions do salaried drivers ever drivestraight trucksSalaried drivers are the primaryresponsibility of central dispatch inMiami Theymake their check calls while out on the road tocentral dispatch Their primary duty is to transportthe Employer's freight from terminal to terminal,and to travel out-of-State The record indicates thatthey engage in many overnight trips during thecourse of a yearWhen salaried drivers report to aterminal, they do so with the anticipation that theymight have to make an overnight trip Customarily,the salaried drivers are assigned to the same tractorfor their tripsWhatever local pickup and deliveryservice is performed by the salaried driver is only asecondary functionTheEmployer'sowner-operatorsleasetheirtractorsortractor-trailercombinations to theEmployerTheir primary function is to transportfreight between terminals within the State as well asout-of-StateTheyaredirectedbyandareresponsible to the central dispatch office in MiamiWhen they make their check calls on the road theycall central dispatchAt the end of each round trip,the Employer compensates the owner-operator Forthemost part, they are engaged in overnight tripsThere is evidence that owner-operators may becharged for freight, they do not deliver to acustomerOnly during peak periods or when theirequipment is broken down do owner-operators drivestraight trucksOwner-operators, as well as salarieddrivers,may be dispatched by terminal managersonlywithpermissionfromcentraldispatchAlthough the salaried drivers and the hourly driversare entitled to paid vacations, the owner-operatorsdo not receive vacation payThe Employer contends that only a state-wideunit including its 6 terminals in the State of Floridacan be appropriate, since the Employer's Floridaterminals and personnel are part of a businessoperation that is separate and distinct from theEmployer's operations in other StatesThere iscentral control of supervision, labor relations, hiring,"Although some tractors used on local pickup and delivery have sleepingaccommodations in the cab these accomodations are neither needed norused on local runs and for the most part these tractors are old ones thatare no longer dependable for long trips 126DECISIONSOF NATIONALLABOR RELATIONS BOARDand uniformity of working conditions and employeebenefits.We disagree. The Board has often held thatsingle-terminal units are presumptively appropriate."The reasonableness of a single-terminal findingbecomes quite clear in circumstances as hereinwhere the Employer's terminals in Miami, Tampa,and Orlando are separated by as much as severalhundredmiles.Althoughthereismuchcentralization of the Employer's operations, we findthat there is a sufficient degree of autonomy vestedin the managers of separate terminals to support theappropriatenessofsingle-terminalunits.Theterminalmanagermustexerciseindependentjudgment with respect to the work schedules of theemployeesattheterminal,hemustmakedeterminationswith respect to the suspension ofemployees, hemust service the customers in asatisfactory manner by meeting their special deliveryneeds, he must anticipate and prepare for certainpeakperiods in freight handling, and he isultimately responsible for the dispatch of the localdrivers and for the flow of freight at the terminal.Accordingly,we find that separate single-terminalunits located in Miami, Tampa, and Orlando, areappropriate.With respect to the composition of the units, itappears that there are some factors herein that lendsupport to the Employer's alternative contentionthat an appropriate unit at each terminal shouldinclude salaried drivers and owner-operators withthe local hourly paid drivers. The Employer assertsthat the salaried drivers, owner-operators, and localhourly paid drivers have some common interests intheir daily employment since they are part of astatewide network of terminals that are centrallycontrolled andmanaged, they all use the samenonmotorized equipment in their daily activities,they all haul common products, all receive their payfrom the Miami general office, all drivers aresubjecttoidenticalpoliciesandgovernmentregulations, and none of the drivers have a right torefuse work. However, we find that these factors arenot controlling and do not compel a finding thatsuch a unit is the only appropriate unit.The record supports a finding that the localhourly paid drivers have a separate community ofinterests from that of both the salaried drivers andthe owner-operators the Employer seeks to includein the unit. As noted above, the local hourly paiddrivers confine their pickup and delivery activities tothegeographic area served by their respectiveterminals;theypunch a time clock; they areguaranteed 40 hours a week; they seldom travel totheEmployer's other terminals in the State ofFlorida; they are not scheduled to go out-of-Stateandmake no overnight runs; they do notinterchangeor rotate with salaried drivers orowner-operators.The company president testified,"Groendyke Transport, Inc,171NLRB No 143with respect to all the Florida terminals, that therehave been only 25 local drivers transferred to otherterminals within a period of 12 months and most ofthese have been pursuant to the employees' requests;they are supervised and dispatched by their localterminals; they have their regular runs and reportpursuant to a posted schedule; only local hourlypaid drivers are classified as B,'BI+or A drivers; theequipment they drive is limited for the most part tostraight trucks and nonsleeper tractor-trailers; manylocal hourly paid drivers are not qualified to driveover-the-road tractors.On the other hand the salaried drivers andowner-operators are supervised and dispatched bycentraldispatchinMiami;theirrateofcompensation is higher and they do not punch atime clock; salaried drivers receive a salary, plus 20cents for each drop of freight they make and, inaddition, receive one-half cent per mile for each miledrive during the month. Owner-operators receive apercentage of the gross revenue they carry. Bothowner-operators and salaried drivers travel fromterminal to terminal within and without the State;theymake frequent overnight trips; they can bedispatchedbycitydispatchersandterminalmanagers only at the direction of central dispatch inMiami; , they make local pickups and deliveries onlyas incidental to their over-the-road runs.On the basis of the foregoing, we find, contrary tothe contentions of the Employer, that the localhourly paid drivers and dockmen have a sufficientcommunity of interest separate and apart from thesalaried drivers and owner-operators, in view of thedifferent duties and functions, separate supervision,and different bases of payment to warrant theestablishment of separate units."The parties agree that the dockmen belong in theunits.However, contrary to the Petitioner, theEmployer would include the following:Checkers-Miami:The Petitioner contends thatthey are supervisors. Their duties are to checkfreight which is loaded and unloaded at the terminaldock, they direct the movement of freight within theterminal with an assigned two or three man crew,and they are supervised by the dock foreman.Checkers have no authority to hire, fire, discipline,suspend,ormake recommendations.Moreover,drivers are sometimes used as checkers. On the basisof these facts, we find that the checkers are notsupervisors and we shall include them in the unit."Generalgarageemployees- Miami:Theseemployees are located in the general garage which islocated adjacent to the Miami terminal. They areengaged in shop and service work. They are underseparate supervision.As it is clear that theseemployees have separate supervision, and they have"Georgia Highway Express,Inc,150 NLRB 1649"Although the parties stipulated that checkers were supervisors beforethe three petitions were consolidated,the record indicates that the partiesremained in disagreement, and the issue was further litigated. In view ofthe overall record we find that the checkers are not supervisors ALTERMAN TRANSPORT LINES127skillsand interests substantially different fromemployees in the unit, we shall exclude them fromthe unit.Wash Rack Men-Miami:These employees washtrucks, trailers, and place racks and meat hooks intrailers to prepare them to haul large pieces ofmeat.On occasion they move trucks around theyard.These employees have duties and interestssubstantiallydifferentfrom those of the otheremployees sought by the Petitioner; we shalltherefore exclude them from the unit.Overages, Shortages and Damages Clerk (O.S &D.) Bill Clerk, Rate Clerk, Cashier -Miami:Theemployees in these jobs have some contact with thedrivers and dock men at the terminal. However, astheyareprimarilyofficeclericalswho lack acommunityof interestwiththedriversanddockmen, we shall exclude them from the unit.Part-time employees-Miami:There are 25 to 30employees who work 1, 2, or 3 days per month.Most of these employees are hired off the street forloading or unloading a specific truck. They are paidas soon as they complete the work on the truck. Itisclear that these part-time employees do not havesufficientinterestsincommon with the otheremployees to warrant their inclusion in the unit butaremerely casual employees such as the Boarduniformly excludes.We shall therefore excludethem.However, another group of employees regularlywork on Saturdays and Sundays at the terminalperforming dock work. Another group of employeeswork 3 days per week on a part-time basis doingdockwork.As the record shows that theseemployees are employed on a regular part-timebasis, we shall therefore include them in the unit.O. S. & D. clerks-Tampa:One clerk spends themajority of her time doing O.S. & D. work. Sinceher duties are similar to the O.S. & D clerk inMiami, we find that she lacks a community ofinterestwith the employees in the unit; we shallexclude her from the unit.However, one O.S. & D. clerk spends 50 percentof his time in O.S. & D. work and about 50 percentofhistime in freight handling, checking, andshunting trailers around the yard.We find that hehas sufficient interest in the unit's conditions ofemployment to be included in the unit; we thereforeshall include him in the unit.20Shopemployees -Tampa:These employeesperform various service and maintenance tasks.There are several mechanics and one wash rackemployee who works in a separate building. Theemployees performing these jobs have interestssubstantially different from those of the employeesin the unit sought; we shall therefore exclude themfrom the unit.Shop employees-Orlando:The employees in thesejobswork in the service department. There is"Berea PublishingCo,140 NLRB 516evidence that one shop employee spends someworking time each week performing dock work andspotting trailers.The employees performing thesejobs have skills and interests substantially differentfrom those of the other employees included in theunit; we shall exclude them from theunit.21Day dock foreman - Orlando:This employeedirects other employees in the loading and unloadingof trucks, he is in charge of all dock work, and he isauthorized to instruct employees to punch out at theend of the work day. On these facts, we find thatthe day dock foreman responsibly directs the workof the dock employees, and we exclude him from theunit.Night dock foreman - Orlando:This employeeroutes trucks and spends some of his time physicallyloadingand unloading trucks himself.He alsomakes assignments of work to dock employeesduring several hours on Saturday nights when he isthe sole person of authority at the terminal. Onthese facts, we find that the night dock foremanresponsibly directs the work of the drivers anddockmen, and we exclude him from the unit.Part-time employees - Orlando:All dockmen attheOrlando terminal are part-time employees andallare in the Armed Services. All work on aregularly scheduled basis each week. As the recordshows that these employees are employed on aregular part-time basis, we shall include them in theunit.Inviewof the foregoing, we find that thefollowing employees of the Employer constituteseparateappropriateunitsforthepurposes ofcollective bargaining within themeaningof Section9(b) of the Act:All hourly paid local and city pickup and deliverydrivers, and dockmen, checkers, yardmen, hostlers,and regular part-time dockmen employed at each ofthe Employer's terminals located in Miami, Tampa,andOrlando, Florida, but excluding all generalgarageemployees,shop employees, wash rackemployees,officeclericals,casualpart-timedockmen, dock foremen, all other employees,guards, and supervisors as defined in the Act.[DirectionofElections22omittedfrompublication.]"Member Zagoria would include the shop employee who regularlyperforms dock work and spots trailers.Berea Publishing Co, supra"In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.156 NLRB 1236;NL.R.B v. Wyman-GordonCompany,394 U S 759 Accordingly,it is hereby directed that an election eligibilitylist, containing the names and addresses of all eligible voters, must be filedby the Employerwith the Regional Director for Region 12 within 7 daysof the dateof this Decision and Direction of Elections The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstances. Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjectionsare filed.